 CARPENTERS SANTA CLARA VALLEY COUNCIL (ACME FIXTURE)Santa ClaraValleyDistrict Council of Carpenters,affiliatedwith the United Brotherhood of Carpentersand Joiners of America,AFL-CIO(Acme Fixture Company, Inc)and RWaynePiercy and Matt RutherfordMillmen and Industrial Carpenters Local Union 262and SantaClara ValleyDistrict Council of Car-penters,both affiliated with the United Brother-hood of Carpenters and Joiners of America,AFL-CIO (MintonCompany)andRobertCortezMillmen and Industrial Carpenters Local Union 262and Bay Counties District Council of Carpenters,both affiliated with the United Brotherhood of Carpenters and Joiners of AmericaAFL-CIO (S A Russo Window Frames, Inc)andGregg Mathews, Darnell Connor,R WaynePiercy,Peter CuttsCases 32-CB-2822, 32-CB-2846 32-CB-2879, 32-CB-2865, 32-CB-2884, 32-CB-2874, 32-CB-2872, and 32-CB-2878January 17, 1989DECISION AND ORDERBY MEMBERSJOHANSEN, CRACRAFT, ANDHIGGINSOn September 28, 1988, Administrative LawJudge Earldean V S Robbins issued the attacheddecisionRespondents Santa Clara Valley DistrictCouncil and Local 262 filed exceptions and supporting briefsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings, findings, andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, Santa ClaraValleyDistrictCouncil of Carpenters, San Jose,California,Millmen and IndustrialCarpentersLocal Union 262, San Jose,California,and BayCounties District Council of Carpenters,San Jose,andOakland,California,allaffiliatedwith theUnited Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,their officers,agents,and representatives,shall take the action set forth in theOrder473Ariel L Sotolongo Esqfor the General CounselPaul D Supton Esq (Van Bourg Weinberg Roger & Rosenfeld),of San Francisco,California for the RespondentDECISIONSTATEMENT OF THE CASEEARLDEAN V S ROBBINS Administrative Law JudgeThis case was heard before me in Oakland California onApril 25 and 27 and May 5 1988 The charge in Case32-CB-2822 was filed by R Wayne Piercy an individual(Piercy)and served on Santa Clara Valley DistrictCouncil of Carpenters affiliated with the United Brotherhood of Carpenters and Joinersof America, AFL-CIO(Respondent Santa Clara Valley) on October 29, 1987The charge in Case 32-CB-2846 was filed by Matt Rutherfordan individual (Rutherford), and served on Respondent Santa Clara Valley on December 7 1987 Theoriginal charge in Case 32-CB-2879 was filed by RobertCortez, an individual (Cortez) on January 11 1988, andserved on Mill and Industrial Carpenters Local Union262 affiliated with the United Brotherhood of Carpentersand Joiners of America AFL-CIO (RespondentLocal 262) on January 12 1988 A first amended chargein Case 32-CB-2879 was filed by Cortez on February 221988, and served on Respondent Local 262 and Respondent Santa Clara Valley on February 23 1988The charge in Case 32-CB-2865 was filed by GreggMathews an individual (Mathews) on December 241987 and served on Respondent Local 262 and on BayCounties District Council of Carpenters, affiliated withtheUnited Brotherhood of Carpenters and Joiners ofAmerica AFL-CIO (Respondent Bay Counties) on December 29 1987 The charge in Case 32-CB-2884 wasfiled by Mathews and served on Respondent Bay Countieson January 19, 1988 The charge in Case 32-CB-2872 was filed by Darrell Connor an individual on January 4 1988, and served on Respondent Bay Counties onJanuary 5, 1988An amended charge in Case 32-CB-2872 was filed by Connor and served on RespondentLocal 262 and Respondent Bay Counties on February 41988The original charge in Case 32-CB-2874 was filedby Piercy and served on Respondent Local 262 on January 7 1988 An amended charge in Case 32-CB-2874was filed by Piercy and served on Respondent Local 262and Respondent Bay Counties on January 19 1988 Theoriginal charge in Case 32-CB-2878 was filed by PeterCutts an Individual (Cutts) on January 8 1988, andserved on Respondent Local 262 on January 11 1988 Afirst amended charge in Case 32-CB-2878 was filed byCutts and served on Respondent Local 262 and Respondent Bay Counties on February 17, 1988The amended consolidated complaint, which issued onMarch 16 1988 alleges that Respondents have engagedin unfair labor practices in violation of Section 8(b)(1)(A)of the National Labor Relations Act (the Act) The principal issue herein is whether Respondent Santa ClaraValleyRespondent Local 262, and Respondent BayCounties (collectively called Respondents) violated Section 8(b)(1)(A) of the Act by charging certain individuals292 NLRB No 56 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwith violating Respondents' internal union rules andthereafter imposing fines on these individuals for crossinga picket line after they resigned their membership in Re-spondent Local 262.On the entire record,' including my observation of thedemeanor of the witnesses, and after due consideration ofthe posthearing briefs filed by the parties, I issue the fol-lowingFINDINGS OF FACT1.JURISDICTIONAt all timesmaterial,Acme Fixture Company, Inc.(Acme), a California corporation with an office andplace of business in Oakland, California, has been en-gaged in the manufacture and sale of industrial wood-work. During calendar year 1986 Acme sold and shippedgoods or provided services valued in excess of $50,000directly to customers located outside the State of Califor-nia.At all timesmaterial,Minton Company (Minton), aCalifornia corporation with an office and place of busi-ness in MountainView, California,has been engaged inthe manufacture and nonretail sale and distribution of ar-chitectural products and millwork, including wood andstud doors, stud frames, and finished hardware. Duringcalendar year 1987 Minton, in the course and conduct ofits business operations, sold and shipped goods or provid-ed services valued in excess of $50,000 directly to cus-tomers located outside the State of California.At all timesmaterial,El Cerrito Mill and Lumber Co.,Inc. (El Cerrito), a California corporation with an officeand place of business in El Cerrito, California, has beenengaged inthe operation of a retail and nonretail lumber-yard and milling facility. During the calendar year 1986,El Cerrito derived gross revenues in excess of $500,000and purchased and received goods valued in excess of$50,000 directly from suppliers located outside of theState of California.At all timesmaterial,Carl Fries, Carl Henken & FrankMoreno d/b/a Matheny Sash & Door Co., Inc. (Math-eny), a California partnership with an office and place ofbusinessinHayward, California, has been engaged in themanufactureand nonretailsale of industrial woodwork.At all timesmaterial,S.A. Russo Window Frames,Inc. (Russo), a California corporation with an office andplace of business in Oakland, California, has been en-gaged in the manufacture and retail and nonretail sale ofwood windows and frames.At all timesmaterial,El Cerrito,Minton,Matheny,Russo, and Acme have been members of Lumber andMill Employers Association (LAMEA),an association ofemployersengaged inthe lumber mill industryexistingfor the purpose,at least inpart, of representing its con-stituentmember-employers, including El Cerrito, Russo,Acme, and Matheny, in collective-bargaining negotia-tionswith various labororganizations,includingRe-'InadvertentlyI failedto rule on the admissibility of G.C. Exhs. 22Aand 22B. Respondent's objection to the receipt into evidence of these ex-hibits is overruled, and G.C. Exhs. 22A and 22B are received into evi-dence.spondents, respecting the wages, rates of pay, hours ofemployment, and other terms and conditions of employ-ment of employees of the member-employers.During the past 12 months, the constituent member-employers of LAMEA, including Acme, Russo, El Cer-rito,and Matheny, in the course and conduct of theirbusiness operations, collectively purchased and receivedgoods or services valued in excess of $50,000 directlyfrom sellers or suppliers located outside the State of Cali-fornia and collectively derived gross revenues in excessof $500,000.The complaint alleges, and I find, that Acme, Minton,Russo, El Cerrito, Matheny, and LAMEA are now, andhave been at all times material, employers engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II,LABOR ORGANIZATIONAt all times material Respondent Santa Clara Valleyand Respondent Bay Counties have been voluntary asso-ciations of labor organizations and have been organizedfor the purpose, inter alia, of representing their membersin the negotiation and administration of various collec-tive-bargaining agreements with various employers, in-cluding Acme, Matheny, Minton, Russo, El Cerrito, andother LAMEA member-employers.The complaint alleges, Respondents admit, and I findthat Respondents Santa Clara Valley, Bay Counties, andLocal 262 each is now, and has been at all times materi-al,a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES`'A. BackgroundAll of the employers involved herein are members ofLAMEA and, with the exception of Minton, are in amultiemployerbargaininggroup.3Respondents andLAMEA have been parties to several successive bargain-ing agreements. The predecessor to the current agree-ment was effective by its terms from May 1, 1981, toMay 1, 1987.By letter dated February 21, 1987,4 LAMEA request-ed modification of the agreement. Subsequent negotia-tions were unsuccessful and beginning in June, Local 262struck various employers in the LAMEA multiemployerbargaining unit, including Acme, El Cerrito,Minton,Matheny, and Russo. Minton was struck on about June 1and the other employers were struck thereafter on vari-ous dates in June.2The General Counsel's posthearing motion to withdraw par. 7 of thecomplaint is granted.3AlthoughMinton isa member of LAMEA, it withdrewfrom themultiemployerbargainingunit effective May 1, 1987, andbargained indi-viduallyduring the1987 collective-bargaining negotiations.*Unless otherwise indicatedall dates arein 1987. CARPENTERSSANTA CLARA VALLEY COUNCIL (ACME FIXTURE)B The Charges Against Adriel Acosta GeorgeBanovichWayne PiercyMatt Rutherford and TonyEspinosaThe strike at Acme commenced on June 29 Acosta,Banovich,Piercy,Rutherford,and Espinosa are all employees of Acme Each of them signed similarly wordedletters of resignation from membershipinLocal 262 Allof the letters state that effective immediately the signer isresigning from Local 262 and will maintain his financialcore union membership status in Local 262 by continuingto pay the appropriate fees and duesPiercys letter of resignation was deliveredtoLocal262 by certified mail on June 30 Espinosa s resignationletterwas delivered onJune 17 Theresignation letterssigned by Banovich and Rutherford were sent to Local262 by certifiedmail on June29 and Acostas resignationwas sent on June 30 However the resignation letterswere returned to Acosta Banovich and Rutherford bythe postal service with notations on the envelope that delivery had been refused On July 21 at the request of theemployees,the returned letters were hand delivered totheLocal 262 office by Michael Leach, president ofAcme and his secretaryOn November 12 Odus Howard,a representative ofLocal 262, filedseparate intraunion charges againstPiercy,Banovich,Acosta and Espinosa,alleging thatfrom June 22 through October 23 Espinosa and on October 23, Acosta, Banovich, and Piercy, worked behindan authorized picket line On December 17 Bay CountiesCouncilsenteach of these four employees notificationthat they had been charged with violating its trade rulesand the International constitutionAttached was a copyof the chargefiled byHoward The notices also statedthat a teal would be held on these charges on January 6,1988On January 21 Bay Counties Council notified eachof these four employees by mail that each had beenfound guilty and that fines had been imposed on themRutherford and Piercy each received notification fromRespondent Santa ClaraValley, on July23 and September 18 respectively that he had been charged with violations of the International constitution and the Councilbylaws and that a trial would be held on the date specsfeedOn November 16 Piercy and Rutherford were eachnotified by Santa Clara Valley that he had been foundguilty and fined Rutherford and Piercy were each fined$150 for violating Council bylaws and Piercy was fined$500 for violating the International constitution all to beheld in abeyance for 1 year 5 Acosta,Espinosa and Banovich were each fined $1050 by Respondent Bay Courttieswhich included $50 for nonappearance at the hearIng Piercy was fined $2050 by Respondent Bay Countieswhich included $50 for nonappearance at the hearingAlso $500 of this fine was to be held in abeyance ifPiercy attended six union meetings during the next year6The record does not establish whether Rutherford was fined for violations of the International constitutionC TheCharges Against Robert Cortez and DonaldBoire475Cortez andBoire areemployed byMinton A letter resigning fromLocal 262 was signed by Cortez and delivered to Local 262 on August11Boire s resignationletterwas deliveredto Local 262on September 16 Bothof theletters statedthat theywere resigningeffective immediatelyand that theywould maintain financial coremembership by continuingto pay theappropriate duesand feesOn October30 Santa ClaraValley notifiedCortez andBoire thatthey had been charged with violating certainof itsinternal rules and that adate wouldbe set thereafterfor a hearing By letter dated December30, Santa Clara Valley notifiedBoire andCortez that ahearing had beenset for January 13, 1988 Attached tothe Boire letter was a chargefiled by Gordon Franco,representative for RespondentLocal 262,alleging thatthe date of the violation was October 20 There is noevidencein the recordas tothe date of the allegedCortez violation 6 NeitherBoire norCortez was ever notlfied astowhethera hearing was in factheld or a verdict renderedor a fineimposedD The Charge Against Darrel ConnorConnor is employed by El Cerrito On September 25he attempted to deliver a resignation letter to Respondent Local 262 However the office was closed On September 28 Connor returned to the union office paid hisback dues,and gave his resignation letter to the personin the office who had received his dues On that samedate he mailed a copy of his resignation letter to Local262However the letter was returned,marked refusedOn December 17 Bay Counties Council sent Connor aletter stating he had been charged with violation of itsinternal rulesAttached thereto was a copy of a chargefiledby Local 262 alleging violations by Connor ondatesfrom October 2 through 31 The letter furtherstated that a trial would be held on January 6 Connorattended the hearing on January 6 and pleaded not guiltyin that he had resigned prior to crossing the picket lineNevertheless,on January 21 Bay Counties Council informed Connor by letter that he had been found guiltyof the alleged violations and fined $2000E The Charge Against Gregg MathewsMathews is employed by Russo His resignation letterwas sent toLocal 262 bycertifiedmail on June 9 anddelivered on June 15 On December 17 Bay CountiesCouncil, by letter advised Mathews that he had beencharged with violations of its internal rules and that atrialwould be held on January 6 Attached thereto was acopy ofa chargefiled byHoward alleging violations onOctober 23 At the January 6 trial Mathews was accusedof working behind a picket line He responded that hewas guilty of working behind a picket line By letter6 Cortez testified that he disposed of both letters shortly after receivingthem However according to him he and Boire compared the letters received by them and they were identical In response to a subpoena counset for Respondent represented that no other letters concerning chargesfiled against Cortez were in Respondents possession 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdated January 21, 1988 Respondent Bay Counties informed Mathews that he had been found guilty of the alleged violations and fined $1500 with $500 to be held inabeyance if he attends six union meetings during the nextyearF The Charge Against Peter CuttsCutts is employed by Matheny He sent a resignationletter by certified mail to Respondent Local 262 on October 5 which was delivered on October 7 On December 17 Respondent Bay Counties notified Cutts to appearbefore a trial committee on January 6 to answer allegations contained in the attached charge, filed by Howardon November 12 which alleged violations on October23 By letter dated January 21 Bay Counties Council notifiedCutts that he had been found guilty of the chargedviolations and fined $1050 which included a $50 fine fornonappearance before the trial committeeG ConclusionsIt iswell settled that a union cannot require a financialcoremember to do anything more than tender dues andfeesNLRB v General Motors Corp,373 U S 734, 742-743 (1963) Thereforea unioncannot compel, by courtcollectible finesa financialcore member to support itsstrike and any effort by a union to discipline financialcore members for actions subsequent to the receipt oftheirfinancialcore letters is violative of Section8(b)(1)(A) of the ActCarpenters Local 470 (TacomaBoatbuilding),277 NLRB 513 (1985)The charges clearly show that BanovichAcostaEspinosaBoireConnor,Mathews and Cutts werechargedwith postresignation violationsThe citationsissued to Cortez Piercy and Rutherford by RespondentSanta Clara Valley do not state when the alleged violations occurredHowever Cortez first crossed the picketline on theday hisresignationwas delivered to Local262Piercy and Rutherford were both employed atAcme Picketing at Acme commenced on June 29Piercys resignationletterwas mailed on June 27 and received by Local 262 on June 30 Rutherford s resignationwas mailed June 29 but delivery was refused by Local262Thus Piercy worked behind the picket line for nomore than 1 day and Rutherford for no more than 2 to 4days Yet the citationsissuedto them 3 or 4 months latergive no indication that they were being charged only forpreresignationconduct In view of the fact that all theother charges allege violations that had occurred only afew days prior to the filing of the charge, I find it improbable that Piercy and Rutherford were charged withconduct that occurred 3 or 4 months previously Further, in the circumstances, Respondent Santa ClaraValley had an obligation to affirmatively communicate toPiercy and Rutherford if such were true that they werebeingcharged only with preresignation conduct Becauseitfailed to do so the employees could reasonablyassumeand an inference can be supported, that theywere being charged with and fined for conduct that included postresignation occurrencesItherefore find that PiercyRutherfordBanovichAcosta Espinosa, Cortez Boire Connor Mathews andCutts were all charged with and subsequently fined forviolations that occurred after Respondent Local 262 received or refused to accept delivery of their financialcore lettersContrary to Respondents argument it is immaterial that some of the letters were delivered by theEmployer Even assuming arguendo that the Employersasserted some undue influence on the employees, thisdoes not excuse Respondents conduct particularly sinceRespondents made no effort to determine whether theletters in fact reflected the wishes of the employees It isalso immaterial that there is no evidence that fines wereactually imposed against Cortez and Boire The processing of the charges against them is itself violative of theActCommunicationsWorkersLocal 11509 (A T & T),283 NLRB 957 (1987)In the circumstances I find that Respondent Local 262and Respondent Santa Clara Valley violated Section8(b)(1)(A) byinitiating and/or processing the chargesagainst,and by fining,Piercy Cortez and Boire for conduct subsequent to the receipt of their financial core letters I further find that RespondentLocal262 and RespondentBayCountiesCouncilviolatedSection8(b)(1)(A)byinitiatingand/or processing intraunioncharges against and fining,Acosta Banovich,Piercy,Rutherford,EspinosaConnor,Mathews and Cutts forconduct subsequent to the receipt of their financial corelettersCONCLUSIONS OF LAW1Acme Minton Russo, El Cerrito, Matheny, andLAMEA each is an employer engaged in commercewithin the meaning of Section 2(2) (6), and (7) of theAct2Respondents Santa Clara Valley District Council ofCarpenters Bay Counties District Council of Carpentersand Local 262 each is a labor organization within themeaning of Section 2(5) of the Act3By initiating and/or processinginternalunioncharges and imposing fines, against Piercy RutherfordCortez andBoirefor activities in which they engagedsubsequent to theirresignationfrom full union membership and agreement to continue to tender dues and fees,Respondent Local 262 and Respondent Santa ClaraValley have engagedin and are engaginginunfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct4By initiating and/or processing internal unioncharges and imposing fines against Acosta, Banovich,PiercyEspinosa, Connor, Mathews and Cutts for activities inwhich theyengagedsubsequent to their resignation from full union membership and agreement tocontinue to tender dues and fees, Respondent Local 262and Respondent Bay Counties Council have engaged in,and are engaging in, unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act5The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the Act CARPENTERSSANTA CLARA VALLEY COUNCIL (ACME FIXTURE)477THE REMEDYHaving found that Respondents have engaged in certam unfair labor practices within the meaning of Section8(b)(1)(A) of the Act it isrecommended that they ceaseand desist and take certain affirmative action designed toeffectuate the policiesof the Act 7It shall be recommended that the Respondents rescind the unlawfulcharges,disciplinary actions and fines, remove all references to them from the Respondents records and notifyeach of the charged employees,inwriting,of the rescission and expunction It is further recommended that RespondentsLocal 262 andBay Counties and RespondentsLocal262 and SantaClara Valleybe requiredjointly andseverally torefund any moneys paid as a result of thefines imposed,plus interest as computedinFlorida SteelCorp,231NLRB 651 (1977), andNew Horizons for theRetarded,283 NLRB 1173 (1987)On these findings of fact and conclusions of law andon the entirerecord,I issue the following recommended8ORDERA RespondentMillmen and IndustrialCarpentersLocal Union 262, affiliated with the United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, its officers, agents, and representatives, shall1Cease and desist from(a) Processing internal union charges and imposing orcollecting fines against employees of Acme Fixture Company Inc, S A Russo Window Frames, Inc, MintonCompany Karl Fries, Karl Henken & Frank Morenod/b/a Matheny Sash & Door and El CerritoMill andLumber Co, Inc for activities in whichtheyengagedsubsequent to their resignation from full union membership(b) In any like or related manner restraining or coercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Rescind all charges and fines imposed on the employees for activities in which they engaged subsequentto their resignation from full union membership andrefund to them any moneys they have paid as a result ofthe Respondents imposition of such fines in the mannerset forth in the remedy section of this decision(b)Remove from its records all references to the unlawful charges and fines and notify each employee inwriting that all charges and fines imposed against him orher has been rescinded and all records have been removed7The General Counsel has requested a broad cease and desist orderHowever in the circumstances herein I find that such an order is notwarranted8 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes(c) Post at its business offices and meeting halls copiesof the attached notice markedAppendix A "9 Copies ofthe notice on forms provided by the Regional DirectorforRegion 32 after being signed by the Respondent sauthorized representatives, shall be posted by Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to members are customarily posted Reasonable steps shall be taken by the Respondents to ensurethat the notices are not altered, defaced, or covered byany othermaterial(d) Sign and return to the Regional Director sufficientcopies of the notice for posting by the above named Employers, if willing, at all places where notices to employees are customarily posted(e)Notify the Regional Director in writing within 20days from the date of this Order what steps have beentaken to complyB Respondent Bay Counties District Council of Carpenters, affiliatedwith the United Brotherhood of Carpenters and Joiners of America, AFL-CIO its officers,agents, and representatives, shall1Cease and desist from(a) Processing intraunion charges and imposing or collecting finesagainstemployees of Acme Fixture Company Inc, S A Russo Window Frames, Inc, Karl FriesKarl Henken & Frank Moreno d/b/a Matheny Sash &Door and El Cerrito Mill and Lumber Co, Inc for actlvities in which they engaged subsequent to their resignation from full union membership(b) In any like or related manner restraining or coercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act2Take the following affirmative action necessary toeffecuate the policies of the Act(a)Rescind all charges and fines imposed on the employees for activities in which they engaged subsequentto their resignation from full union membership andrefund to them any moneys they have paid as a result ofthe Respondents imposition of such fines in the mannerset forth in the remedy section of this decision(b)Remove from its records all references to the unlawful charges and fines and notify each employee inwriting that all charges and fines imposed against themhave been rescinded and all records have been removed(c) Post at its business offices and meeting halls copiesof the attached notice markedAppendix B 11 Copiesof the notice on forms provided by the Regional Director for Region 32, after being signed by the Respondent'sauthorized representatives, shall be posted by Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to members are customarily posted Reasonable steps shall be taken by the Respondent to ensure9 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the Nationa]Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board10 See fn 9 above 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat the notices are not altered defaced or covered byany other material(d) Sign and return to the Regional Director sufficientcopies of the notice for posting by the above named Employers, if willing,at all places where notices to employees are customarily posted(e)Notify the Regional Director in writing within 20days from the date of this Order what steps have beentaken to complyC Respondent Santa Clara Valley District Council ofCarpenters, affiliatedwith the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO its offscers, agents, and representatives, shall1Cease and desist from(a) Processing internal union charges and imposing orcollecting fines against employees of Acme Fixture Company Inc and Minton Company for activities in whichthey engaged subsequent to their resignation from fullunion membership(b) In any like or related manner restraining or coercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Rescind all charges and fines imposed on the employees for activities in which they engaged subsequentto their resignation from full union membership andrefund to them any moneys they have paid as a result ofthe Respondents imposition of such fines in the mannerset forth in the Remedy section of this decision(b)Remove from its records all references to the unlawful charges and fines and notify each employee inwriting that all charges and fines imposed against him orher has been rescinded and all records have been removed(c) Post at its business offices and meeting halls copiesof the attached notice markedAppendix C II Copiesof the notice on forms provided by the Regional Director for Region 32 after being signed by the Respondent sauthorized representatives, shall be posted by Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to members are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany othermaterial(d) Sign and return to the Regional Director sufficientcopies of the notice for posting by the above named employers if willing, at all places where notices to employees are customarily posted(e)Notify the Regional Director in writing within 20days from the date of this Order what steps have beentaken to comply'' See fn 9 aboveAPPENDIX ANOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOT process internal union charges andimpose or collect any finesagainstemployees of AcmeFixture Company, IncMinton Company, S A RussoWindow Frames Inc, Karl Fries Karl Henken & FrankMoreno d/b/a Matheny Sash & Door, and El CerritoMill and Lumber Co Inc for activities in which theyengaged subsequent to their resignations from full unionmembership and agreement to continue to tender duesand feesWE WILL NOT in any like or related manner restrain orcoerce you in the exercise of the rights guaranteed youby Section 7 of the ActWE WILLrescind all charges and fines imposed on thefollowing employees for activities in which they engagedsubsequent to their resignation from full union membership and WE WILL refund any moneys they may havepaid in such fines plus interestAdriel AcostaRobert CortezGeorge BanovichDonald BoireTony EspinosaDarrel ConnorWayne PiercyGregg MathewsMatt RutherfordPeter CuttsWE WILL remove all references to the unlawfulcharges and fines from our recordsWE WILL notify each of the abovenamed individualsinwriting that all unlawful charges and fines have beenrescinded and that all references to such have been removed from our recordsMILLMEN AND INDUSTRIAL CARPENTERSLOCAL UNION 262APPENDIX BNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National LaborRelationsAct and has ordered us to post and abide by this noticeWE WILL NOT process intraunion charges and imposeor collect any finesagainstemployees of Acme FixtureCompany Inc S A Russo Window Frames Inc KarlFries,KarlHenken & Frank Moreno d/b/a MathenySash & Door and El Cerrito Mill and Lumber Co Incfor activities in which they engaged subsequent to theirresignations from full union membership and agreementto continue to tender dues and fees CARPENTERSSANTA CLARA VALLEY COUNCIL (ACME FIXTURE)WE WILL NOT in any like or related manner restrain orcoerce you in the exercise of the rights guaranteed youby Section 7 of the ActWE WILL rescind all charges and fines imposed on thefollowing employees for activities in which they engagedsubsequent to their resignation from full union membership and WE WILL refund any monies they may havepaid in such fines plus interestAdriel AcostaDarrel ConnorGeorge BanovichGregg MathewsTony EspinosaPeter CuttsWayne PiercyWE WILL remove all references to the unlawfulcharges and fines from our recordsWE WILL notify each of the above named individualsinwriting that all unlawful charges and fines have beenrescinded and that all references to such have been removed from our recordsBAY COUNTIES DISTRICT COUNCIL OFCARPENTERSAPPENDIX CNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government479WE WILL NOT process internal union charges andimpose or collect any fines against employees of AcmeFixture Company,Inc and Minton Company for activeties in which they engaged subsequent to their resignations from full union membership and agreement to continue to tender dues and feesWE WILL NOT in any like or related manner restrain orcoerce you in the exercise of the rights guaranteed youby Section 7 of the ActWE WILL rescind all charges and fines imposed on thefollowing employees for activities in which they engagedsubsequent to their resignation from full union membership and WE WILL refund any moneys they may havepaid in such fines plus interestWayne PiercyRobert CortezMattRutherfordDonald BoireWE WILL remove all references to the unlawfulcharges and fines from our recordsWE WILL notify each of the above named individualsinwriting that all unlawful charges and fines have beenrescinded and that all references to such have been removed from our recordsSANTA CLARA VALLEY DISTRICT COUNCILOF CARPENTERSThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this notice